UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                          )
UNITED STATES OF AMERICA, ex rel.,        )
 AARON J. WESTRICK, Ph.D.,                )
                                          )
            Plaintiffs,                   )
                                          )
         v.                               )                 Civil Action No. 04-0280 (PLF)
                                          )
SECOND CHANCE BODY ARMOR, INC.,           )
 et al.,                                  )
                                          )
            Defendants.                   )
__________________________________________)


                                            ORDER

              For the reasons set forth in the Opinion issued this same day, it is hereby

              ORDERED that Toyobo’s Motion to Exclude the Opinions and Testimony of Dr.

S. Leigh Phoenix [Dkt. No. 382] is GRANTED in part and DENIED in part; it is

              FURTHER ORDERED that Toyobo’s Motion to Exclude Certain Opinions and

Testimony of Dr. Alan J. Lesser [Dkt. No. 374] is GRANTED in part and DENIED in part; it is

              FURTHER ORDERED that Toyobo’s Motion to Exclude Certain Opinions and

Testimony of Dr. Michael A. Riley [Dkt. No. 380] is DENIED; it is

              FURTHER ORDERED that Toyobo’s Motion to Exclude Certain Opinions and

Testimony of Kirk Rice [Dkt. No. 381] is DENIED; it is

              FURTHER ORDERED that Toyobo’s Motion to Exclude Certain Opinions and

Testimony of Joseph T. Anastasi [Dkt. No. 375] is DENIED; it is

              FURTHER ORDERED that Toyobo’s Motion to Exclude Certain Opinions and

Testimony of Dr. A.S. Abhiraman [Dkt. No. 377] is DENIED as moot; it is
               FURTHER ORDERED that the United States’ Motion in Limine to Exclude at

Trial the Expert Testimony of Dr. Kazuyuki Yabuki [Dkt. No. 385] is GRANTED in part and

DENIED in part; it is

               FURTHER ORDERED that the United States’ Motion in Limine to Exclude at

Trial the Expert Testimony of Dr. Richard M. Nowak [Dkt. No. 383] is GRANTED in part and

DENIED in part; it is

               FURTHER ORDERED that the United States’ Motion in Limine to Exclude at

Trial the Expert Testimony of Herbert Heuchert [Dkt. No. 379] is GRANTED; and it is

               FURTHER ORDERED that Toyobo’s Motion to Exclude the Opinions and

Testimony of Dr. David S. Brookstein [Dkt. No. 384] is HELD IN ABEYANCE pending further

action by the United States as set forth in the Opinion issued this same day.

               SO ORDERED.



                                                                    /s/
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge
DATE: February 2, 2018